DECISION
The application of the above-named defendant for a review of the sentence of 5 years on each count of Burglary, 2d Degree, 2 counts with 5 years suspended, imposed on April 18, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Dennis Conner of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.